Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163317(18)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 163317
  v                                                                  COA: 356566
                                                                     Kent CC: 99-008958-FC
  DEONTAE JAREE GORDON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to waive the filing
  fees is GRANTED as to this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 28, 2021

                                                                               Clerk